DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below to address lack of antecedent basis issues. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Claim 1. (Currently amended): A flexible display device, comprising a flexible display panel screen and at least one hand held part, wherein each hand held part is connected to an end of the flexible display screen, and each hand held part comprises a housing body and at least one circuit board accommodated in the housing body, and the housing body and the end of the flexible display screen are installed together, and the at least one circuit board is electrically connected with the flexible display screen, wherein the housing body comprises a first housing and a second housing, and the first housing is connected with the end of the flexible display screen, and the second housing is fixed to the first housing, and the first housing and the second housing form an accommodating space, and the at least one circuit board is accommodated in the accommodating space, wherein the first housing is formed with a connection hole penetrating through first housing and the end of the flexible display screen is connected to the at least one circuit board through the connection hole, wherein each hand held part further comprises  a plurality of assembling parts, and the plurality of assembling part are fixed to an inner wall of the first housing, and the end of the flexible display screen is inserted into the accommodating space through the connection hole and is connected with the  plurality of assembling parts,  and the plurality of assembling parts are disposed in the first housing at intervals.
Allowable Subject Matter
	Claims 1, 5, and 7-11 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding Claims 1, 5, and 7-11, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" and the at least one circuit board is accommodated in the accommodating space, wherein the first housing is formed with a connection hole penetrating through first housing and the end of the flexible display screen is connected to the at least one circuit board through the connection hole, wherein each hand held part further comprises a plurality of assembling parts, and the plurality of assembling part are fixed to an inner wall of the first housing, and the end of the flexible display screen is inserted into the accommodating space through the connection hole and is connected with the plurality of assembling parts, , and the plurality of assembling parts are disposed in the first housing at intervals." in combination with the remaining limitations of the claim 1. 
   Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 





/PETE T LEE/Primary Examiner, Art Unit 2848